                               United States District Court
                             Western District of North Carolina
                                    Asheville Division

 Isaac Daniel Hughes,                    )           JUDGMENT IN CASE
                                         )
                Plaintiff,               )             1:18-cv-00263-FDW
                                         )
                   vs.                   )
                                         )
 Madison County Detention                )
 Facility, et al.,                       )
                 Defendants.             )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 22, 2019 Order.

                                                August 22, 2019
